Citation Nr: 1131903	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-46 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea pedis.  

2.  Entitlement to a compensable disability rating for onychomycosis of all the toes of the feet.  

3.  Entitlement to a compensable disability rating for tinea unguium of the hands.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to August 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's tinea pedis and onychomycosis of all the toes of the feet, taken together, are productive of dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected.

2.  The Veteran's tinea unguium of the hands is productive of dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent disability rating for the service-connected tinea pedis and onychomycosis of all the toes of the feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118a, Diagnostic Codes 7806, 7813 (2010).

2.  The criteria for the assignment of a 30 percent disability rating for the service-connected tinea unguium of the hands have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118a, Diagnostic Codes 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for increased ratings in the April 2010 rating decision, he was provided notice of the VCAA in February 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in February 2010, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a Statement of the Case in October 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has provided testimony to the undersigned and reported to a VA examiner about his current symptoms and their affect on his activities of daily living.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, a VA examination, a lay statement from the Veteran's daughter, testimony from the Veteran's son, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's tinea pedis was rated under Diagnostic Code 7813.  His onychomycosis of all toes of the feet was rated under 7813-7806.  The use of hyphenation with 7806 indicates that the disability has been rated as dermatitis or eczema under Diagnostic Code 7806.  The Veteran's tinea unguium was rated under Diagnostic Code 7806.  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2010). 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 (2010).  

Analysis

Initially the Board notes that the Veteran's tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands were rated as separate disabilities by the RO and assigned a noncompensable rating for each.  The RO, however, also assigned a separate 10 percent disability rating under the provisions of 38 C.F.R. § 3.324, which provides that, when a veteran suffers from two or more separate service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, VA is authorized to assign a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (1995).  

The Board observes that, the Veteran's complaints of both his tinea pedis and onychomycosis of the toenails both involve the toes and toenails of both feet.  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14"); 38 C.F.R. § 4.14.  Therefore, the Board finds that, as the Veteran's tinea pedis and onychomycosis of the toenails involve the same symptomatology of the toes and toenails, they will be rated together.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands warrant a higher disability rating.  In a November 2010 statement attached to his VA Form 9, the Veteran argues that his doctors have attested to the fact that his condition has affected his life considerably and was an on-going medical condition imposing a financial and personal hardship.  He contended that his benefit should be upgraded to 30 percent.  

During a June 2011 Travel Board hearing, the Veteran testified that his current tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands were productive of flare ups due to changes in the weather, peeling off of nails, feet that turn green, burning, and pain.  He reported that he went to a podiatrist and a separate doctor for the hands every three months and he used medication on a daily basis.  The Veteran testified that his foot doctor grinds and cuts everything off every three months to prevent infections. The Veteran's son reported that his father had always worn socks at the beach due to his disability and did not file a claim until the 1970's because he was too proud.  

In a February 2010 lay statement, the Veteran's daughter described his chronic condition of the hands and feet as causing him much distress in his personal and professional life, she witnessed the effect of his condition for over 40 years, and his disability had compromised his ability to perform basic maintenance and everyday tasks.  

The Board finds that the Veteran's statements and testimony regarding his current tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands are supported by the medical evidence of record, discussed below, and therefore are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Private medical records from January 2009, within one year of the Veteran's claim, to June 2011 reveal the Veteran's tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands were productive of:  yellow, brittle, dystrophic and thickened toenails, onychomycosis of the fingernails, dyshidrotic eczema, a history of contact dermatitis, and continual pain and discomfort of the toenails.  

In a January 2010 statement, the Veteran's private podiatrist reported that the Veteran had onychomycosis of all toenails of both feet become very painful when not treated on a regular basis and that this was a chronic condition.  

A November 2010 statement by the Veteran's private physician who treated his hands indicated that the Veteran had chronic onychomycosis of the finger, he was currently treated with naftin gel, he was seen two to three times a year, and he had dyshidrotic eczema and a history of contact dermatitis.  

In a February 2010 VA examination, the Veteran reported that, over the past 12 months he used two different creams on his fingernail areas and skin around the fingernails.  He reported no other medications were used on his feet.  The Veteran reported that the condition was getting worse in that the nails were more involved on the hands and that all the nails were involved now.  He reported that he saw a podiatrist every three months and a dermatologist every four months for the hands.  He did not report any restriction of activities.  The Veteran stated that if he hit his foot on an object his toenails would hurt temporarily and he had some intermittent soreness around the fingernail areas.  A physical examination of the hands revealed all five fingernails of each hand were thickened and discolored with subungual debris, consistent with onychomycosis fingernails.  The skin was normal texture and hair growth pattern, and there were no skin lesions, no amputation or ulceration.  Distal pulses were +2.  A full range of motion was present in all joints of both hands.  A physical examination of the feet revealed mild scale erythema in the web spaces between the toes, xerosis on the plantar aspect of the foot, all five toenails thickened with subungual debris consistent with onychomycosis of the toenails, and no amputations or ulcerations.  

The examiner concluded that total body surface area involved of the tinea pedis and onychomycosis toenails was less than one percent and the total exposed body surface area involved was zero percent.  With onychomycosis of the fingernails, the examiner found that the total body surface area involved was less than one percent and the total exposed body surface area involved was less than one percent.  Finally, with respect to the tinea unguium, the examiner found that the total body surface area involved was zero percent and the total exposed body surface area involved was zero percent.

In March 2011, the Veteran's private physician who treated the hands noted that the Veteran had onychodystrophy on both hands, right greater than left, with five digits on the right hand and three digits on the left hand.  

In a June 2011 private prescription note, the Veteran was prescribed CNL8 by his podiatrist, a topical cream, to be used daily.  

After a careful review of the record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's tinea pedis and onychomycosis of all the toes of the feet, together warrant a rating of 30 percent, but no higher, under Diagnostic Code 7806 and the Veteran's tinea unguium of the hands, warrants a rating of 30 percent, but no higher, under Diagnostic Code 7806.  

The Board finds that the Veteran's current tinea pedis and onychomycosis of all the toes of the feet, taken together, are productive of dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected.  In addition, the Veteran's current tinea unguium of the hands is productive of dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected.  The diagnostic criteria under Diagnostic Code 7806 are based on the extent, by percentage, to which the entire body or exposed areas are affected by the condition or on the treatment required.  See 67 Fed. Reg. 147 49590, 49592 (Jul. 31, 2002).  With respect to the areas exposed the Board resolves all doubt in favor of the Veteran and finds that such areas may include both the hands and the feet.  

While the Veteran is on constant medication for these conditions, his medications are all topical and, as such, Diagnostic Code 7806 specifies that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably disabling.  Thus, he cannot be assigned a higher rating based upon his continual medication for either his tinea pedis and onychomycosis of all the toes of the feet, or for his tinea unguium of the hands.  

The Board is cognizant that, the Court has held that the frequency, duration, and outbreaks of skin disease exacerbations must be addressed by rating adjudicators, and that a skin disorder should be considered, whenever possible, at a time when it is most disabling.  Ardison v. Brown, 6 Vet. App. 405; (1994); Bowers v. Brown, 2 Vet. App. 675 (1992).  The Board notes that the Veteran has not been provided a VA dermatology examination during a flare up of his tinea pedis, onychomycosis of all the toes of the feet, or tinea unguium of the hands, however, as noted above, the Veteran has provided credible statements and testimony regarding his symptoms of his tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands, to include during periods of flare ups.  See Baldwin, 13 Vet. App. 1 (1999).

Accordingly, notwithstanding the VA examiner's assessment of the Veteran's tinea pedis and onychomycosis of all the toes of the feet and considering the Veteran's credible statements regarding the condition of his toenails and toes during flare ups as well as the fact that the Board interprets the feet as potentially exposed areas, the Board will resolve doubt in favor of the Veteran and find that his tinea pedis and onychomycosis of all the toes of the feet, more nearly approximate the criteria dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected, so as to warrant a 30 percent disability rating under Diagnostic Code 7806.  

Also in light of the above, notwithstanding the VA examiner's assessment of the Veteran's tinea unguium of the hands and considering the Veteran's credible statements regarding the condition of his fingernails and hands during flare ups as well as the fact that the hands are exposed areas, the Board will resolve doubt in favor of the Veteran and find that his tinea unguium of the hands more nearly approximates the criteria dermatitis or eczema which encompasses 20 to 40 percent of the exposed areas affected, so as to warrant a 30 percent disability rating under Diagnostic Code 7806.  

As noted above, the Veteran cannot be assigned a higher rating under Diagnostic Code 7806 for tinea pedis and onychomycosis of all the toes of the feet or tinea unguium of the hands based upon his continual medication as such medication is no more than topical.  In addition, the Board finds that the Veteran's tinea pedis, onychomycosis of all the toes of the feet, or tinea unguium of the hands are not productive of dermatitis or eczema that encompassed more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  

The Board has also considered former Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 however they do not apply in this case as the Veteran's prominent disability of both tinea pedis and onychomycosis of all the toes of the feet as well as his tinea unguium of the hands was dermatitis or eczema and not scars.  In this regard, the Board notes Veteran's tinea pedis, onychomycosis of all the toes of the feet, and tinea unguium of the hands were not productive of burn scars, scars of the head face or neck, scars that are deep and nonlinear, scars that were superficial and nonlinear, scars that were unstable or painful, or other scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 (2010).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability rating of 30 percent for tinea pedis and onychomycosis of all the toes of the feet are met and the criteria for a disability rating of 30 percent for tinea unguium of the hands are met.  38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's tinea pedis and onychomycosis of all the toes of the feet, as well as his tinea unguium of the hands should be rated at 30 percent for each of these two disabilities, but no more, from January 27, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim have either of these disabilities been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 30 percent for either disability from January 27, 2010, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated October 2010, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A disability rating of 30 percent for tinea pedis and onychomycosis of all the toes of the feet is granted, subject to the provisions governing the award of monetary benefits.  

A disability rating of 30 percent for tinea unguium of the hands is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


